DETAILED ACTION
The papers submitted on 28 October 2019, replacing the specification and the drawings, are acknowledged.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. 
The instant application is a continuation of 15/754,086 now US 10,471,655. The instant claim 1 is more narrow in scope than the corresponding claim 1 of the parent, notably the instant claim is further limited by the requirements of, “a nucleophilic co-catalyst;” and “an epoxy co-monomer and/or a co-prepolymer” as opposed to the parent’s optional limitations, “optionally, a nucleophilic co-catalyst;” and “optionally, a co-monomer and/or a co-prepolymer.” Thus the instant claim 1 is narrower and similarly allowable over the prior art. 
As previously discussed in the parent Notice of Allowance, dated 15 August 2019, the prior art discloses energy curable cyanate ester compositions, see e.g. IDS documents Jakob et al. (US 4,116,946 A); Gaku et al. (US 4,369,304 A, US 4,371,689 A, US 4,393,195 A); Ikeguchi (US 4,373,086 A); Ayano et al. (US 4,383,903 A); Hefner (US 4,600,760 A); Shimp (US 4,604,452 A, US 4,785,075 A, US 4,847,233 A); Pujol et al. (US 5,143,785 A); Gorodisher et al. (US 5,494,981 A); McCormick et al. (US 5,863,664 A); Konarski et al. (US 6,632,893 B2); Park et al. (US 2014/0335341 A1); Rolland et al. (US 9,453,142 B2), and CPC classes C08G 73/0638, 0644, 065, 0655, or 0661. 
Further, the prior art also discloses similar additive manufacturing processes, see e.g. IDS documents DeSimone et al. (US 2015/0097316 A1, US 2015/0072293 A1); Chen et al. (US 2013/0295212 A1); Joyce (US 2013/0292862 A1); Southwell et al. (US 2012/0251841 A1); 
However, the prior art does not disclose or fairly suggest the use of such cyanate esters in an additive manufacturing processes as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742